Citation Nr: 9929689	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  95-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether a reduction from an 80 percent evaluation for 
bilateral pyelonephritis with end-stage renal failure, 
assigned prior to renal transplantation, to a 30 per cent 
evaluation status post renal transplantation, was proper. 

2.  Entitlement to an increased rating for chronic bilateral 
pyelonephritis with end-stage renal failure, status post 
renal transplantation with hypertension, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
June 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which formalized a reduction in the 
veteran's compensation rating for chronic bilateral 
pyelonephritis with end-stage renal failure, status post 
renal transplantation with hypertension, from 80 percent to 
30 percent disabling.  The claim returns to the Board 
following remand in May 1997.

The Board notes that, in a VA Form 646 submitted in March 
1997, the veteran's representative argued that the veteran 
was entitled to a 100 percent schedular evaluation for one 
year following kidney transplantation.  Following the May 
1997 Board remand, a rating decision in September 1997 
assigned a 100 percent evaluation, effective from August 15, 
1994 to July 31, 1995, and assigned a 30 percent evaluation 
effective from August 1, 1995.  The veteran and his 
representative have not raised any further argument as to 
entitlement to a schedular 100 percent evaluation following 
renal transplantation, and that issue is not before the Board 
at this time. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In a January 1970 rating decision, the RO granted service 
connection for pyelonephritis, chronic, bilateral, with 
hypertension; a 10 percent evaluation was assigned from June 
1969, a 100 percent evaluation from August 1969, and a 30 
percent evaluation from December 1969.

3.  In a May 1993 rating decision, the veteran was assigned 
an 80 percent evaluation for chronic, bilateral, 
pyelonephritis, with end-stage renal failure with 
hypertension, effective from August 1992.

4.  In a March 1995 rating decision, the RO formalized a 
proposed reduction in the rating for pyelonephritis, chronic, 
bilateral, with end-stage renal failure with hypertension, 
from 80 percent, assigned prior to renal transplantation, to 
30 percent, effective from July 1995, following renal 
transplant in June 1993. 

5.  Since July 31, 1995, when a 100 percent post-surgery 
evaluation expired, the veteran's service-connected renal 
disability has been manifested by normal albumin, use of 
continuing immunosuppressive and anti-hypertensive 
medications, by occasional acute episodes of infection, and 
by diastolic blood pressure of less than 100, but not by 
constant albuminuria or definite decrease in kidney function.


CONCLUSIONS OF LAW

1.  The criteria for a reduction in the evaluation for the 
veteran's chronic bilateral pyelonephritis with end-stage 
renal failure from 80 percent prior to renal transplantation 
to 30 percent post renal transplantation have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344, 
4.1, 4.2, 4.10, 4.13, 4.115a, 4.115b Diagnostic Codes 7502, 
7504, 7531 (1999); 38 C.F.R. § 4.115a, Diagnostic Codes 7500-
7531 (1993).

2.  The schedular criteria for an evaluation in excess of 30 
percent for chronic bilateral pyelonephritis with end-stage 
renal failure with hypertension, status post renal 
transplantation, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7531 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that this case was previously 
before the Board, and remanded in a May 1997 BVA decision for 
additional development.  The requested development was 
completed, and the appeal is now ready for disposition.

In order to properly understand the context of the present 
appeal, a brief history of this claim is set forth, as 
follows.  In a January 1970 rating decision, the veteran was 
granted service connection for pyelonephritis, chronic, 
bilateral, with hypertension.  A 10 percent rating evaluation 
was assigned from June 1969; a 100 percent evaluation was 
assigned from August 1969, reflecting a period of 
convalescence from hospitalization; a 30 percent evaluation 
was assigned from December 1969. 

The January 1970 rating decision was based on evidence that 
during the veteran's active military service, he had some 
high blood pressure readings, for which he reportedly refused 
treatment.  Within the first year following service 
separation, in August 1969, the veteran was admitted to a VA 
hospital where, after diagnostic evaluation, bilateral 
chronic pyelonephritis, left vesicoureteral reflux, and 
hypertension were diagnosed.  The RO assigned a 30 percent 
evaluation pursuant to Diagnostic Code 7504, which rated 
chronic pyelonephritis under the criteria for hydronephrosis.  
The rating criteria for a 30 percent evaluation required 
moderately severe symptoms, with frequent attacks of colic 
with infection (pyonephrosis), kidney function greatly 
impaired.  See 38 C.F.R. § 4.115a, Diagnostic Code 7504 
(prior to 1994). 

In a June 1970 VA examination, the veteran was diagnosed with 
bilateral nephrosclerosis secondary to hypertension with left 
vesicoureteral reflux.  In a May 1974 VA examination, the 
veteran was diagnosed with chronic pyelonephritis with 
hypertension.  The record is silent for any additional 
medical records regarding the veteran's renal disability 
until April 1993, at which time medical records were received 
from the University of Michigan hospital, reflecting 
treatment from August 1992 to January 1993.  In summary, 
those records indicate that the veteran had long-standing, 
chronic renal insufficiency, probably due to chronic, poorly 
controlled hypertension.  It was predicted that the veteran 
was approaching end-stage renal disease, which would require 
dialysis.  The medical records reflect that in January 1993, 
the veteran had end-stage renal disease, but was not yet on 
dialysis.  He was referred for evaluation for future 
transplantation.  He complained of hesitancy, straining, 
discontinuous stream, and frequency of urination. 

Based on the foregoing medical evidence, in a May 1993 rating 
decision, the veteran was assigned an 80 percent evaluation 
for chronic bilateral pyelonephritis, with end-stage renal 
failure with hypertension.  The 80 percent evaluation, 
effective from August 1992, was assigned pursuant to 
38 C.F.R. § 4.115a, Diagnostic Code 7502 (1993), which sets 
forth rating criteria for evaluating chronic nephritis.  
Those criteria provide an 80 percent evaluation for severe 
symptoms, persistent edema and albuminuria, moderate 
retention of non-protein nitrogen, creatinine or urea 
nitrogen, moderately decreased kidney function or moderate 
cardiac complications.

In August 1994, the veteran underwent a VA examination.  It 
was noted that in June 1993, he underwent a renal transplant 
at the University of Michigan Medical Center.  Less than two 
weeks following his surgery, it was determined that he had 
rejected 10 percent of his transplanted kidney.  He was 
treated with immunosuppressive drugs.  Six months following 
his transplant, the veteran developed a bladder infection, 
which resolved with antibiotic treatment.  

At the time of August 1994 VA examination, the veteran stated 
that his blood creatinine had been up and down since his 
transplant.  The veteran indicated that he felt considerably 
better than he had during the past two years, and he felt 
sluggish only now and then.  His blood pressure was 130/78 
seated, 124/84 supine, 130/88 standing.  He declined blood 
testing, but submitted results from August 1994 testing, 
which reflected blood creatinine of 2.1 milligrams per 
deciliter (mg/dl).

In light of the kidney transplant, and the subsequent 
improvement in the veteran's condition, in a December 1994 
rating decision, the RO proposed to reduce the evaluation for 
the veteran's pyelonephritis, chronic, bilateral, with end-
stage renal failure with hypertension, from 80 percent to 30 
percent disabling.  The veteran was notified of that decision 
by VARO letter dated in December 1994.  

In a March 1995 rating decision, the RO implemented the 
proposal, and the disability rating for pyelonephritis, 
chronic, bilateral, with end-stage renal failure, status-post 
renal transplantation, with hypertension, was reduced from 80 
percent disabling to 30 percent disabling, effective from 
July 1995.  That rating was based on the criteria set forth 
in 38 C.F.R. § 4.115b, Diagnostic Code 7531 (1999), which 
evaluates kidney transplant, and indicates that following 
transplant surgery, a 100 percent evaluation is assigned for 
one year.  Thereafter, the residuals are rated as renal 
dysfunction, and a minimum rating of 30 percent is assigned.

The veteran disagreed with the rating reduction.  In a July 
1995 hearing, the veteran testified that he was feeling much 
better since he had the kidney transplant, but that he still 
had symptoms, including swelling of his legs on prolonged 
standing in one position, trembling of the hands and other 
small symptoms, constant use of medications, which required 
ongoing treatment.  

This case was certified to the Board for disposition in March 
1996, and the Board remanded the appeal in May 1997 for 
additional development, including obtaining additional 
medical records, and consideration of the issue of 
entitlement to a 100 percent evaluation for the period 
following a renal transplant.  Furthermore, the Board pointed 
out that the rating criteria for evaluating the genitourinary 
system had been amended, effective January 18, 1994, see 59 
Fed. Reg. 2527 (1994), and the RO appeared to have only 
considered the new version of the rating criteria in 
evaluating the veteran's disability, rather than also 
considering the former version of the rating criteria.  Thus, 
the RO was requested to review the veteran's disability under 
both versions of the rating criteria.  See Karnas v 
Derwinski, 1 Vet. App. 308, 311 (1991) (where a law or 
regulation changes after the claim has been filed or reopened 
before administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so); see also VA O.G.C. 
Prec. 19-92 (Sept. 29, 1992) (apply the new rating criteria 
when there is an improvement in a disability sufficient to 
warrant a reduction under the old criteria).

Subsequent to the May 1997 BVA remand, the RO issued a rating 
decision in September 1997 in which both the old and current 
version of the rating criteria for evaluating kidney 
transplants were considered.  The veteran continued his 
disagreement with the propriety of the reduction of the 
rating to 30 percent, and he also claimed entitlement to a 
higher disability evaluation.

I.  Propriety of Rating Reduction

As a preliminary matter, the Board finds that the veteran's 
claim as to whether a reduction in the rating for chronic 
bilateral pyelonephritis with end-stage renal failure, status 
post renal transplantation with hypertension from 80 percent 
to 30 percent disabling was proper is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the veteran in 
establishing his claim.  See 38 U.S.C.A. § 5107(a).  
Furthermore, the Board finds that the RO satisfied the 
procedural requirements for rating reductions, set forth in 
38 C.F.R. § 3.105(e) and (h), regarding notice and an 
opportunity for a predetermination hearing.

According to the law, in order for the VA to reduce certain 
service-connected disability ratings which have continued for 
5 years or more at the same level, the requirements of 
38 C.F.R. § 3.344(a) and (b) must be satisfied.  38 C.F.R. 
§ 3.344(c).  The duration of a rating is measured from the 
effective date assigned that rating until the effective date 
of the actual reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).  However, for disability ratings in effect 
for less than 5 years the provisions of 38 C.F.R. § 3.344(a) 
and (b) are not applicable. 

The United States Court of Veterans Claims (known as United 
States Court of Veterans Appeals, prior to March 1, 1999) 
(hereinafter, "the Court"), has held in Brown v. Brown 
that, under 38 C.F.R. § 4.13, in any rating reduction case it 
must be ascertained, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  See Brown, 5 Vet. App. at 420-421.  
Additionally, in any rating reduction case not only must it 
be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  Id., see 38 C.F.R. §§ 4.2, 4.10.  

Furthermore, a claim as to whether a rating reduction was 
proper must be resolved in the veteran's favor unless the 
Board concludes that the preponderance of the evidence weighs 
against the claim.  Id., citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).  The Board notes that a rating reduction 
case is not a rating increase case.  Id., citing Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991).  

Initially, the Board notes that since the 80 percent rating 
for chronic bilateral pyelonephritis with end-stage renal 
failure, status post renal transplantation with hypertension 
was in effect for less than 5 years, the provisions of 
38 C.F.R. § 3.344(a) and (b), regarding stabilization of 
disability evaluations, are not applicable. 

The Board has reviewed the veteran's entire medical history 
with respect to his chronic bilateral pyelonephritis with 
end-stage renal failure, status post renal transplantation 
with hypertension, as summarized above.  See 38 C.F.R. § 4.1; 
Brown, 5 Vet. App. at 421-421, citing Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  The Board finds that the above-
cited examinations appear to have been full and complete.  
See 38 C.F.R. § 3.344(a).  The Board also finds that the 
evidence present at the time of the March 1995 rating 
reduction reflected an actual improvement in the veteran's 
chronic bilateral pyelonephritis with end-stage renal 
failure, status post renal transplantation with hypertension, 
as compared to the evidence present at the time of the May 
1993 rating decision.  In particular, the veteran was facing 
initiation of renal dialysis prior to the renal transplant; 
the veteran has not required renal dialysis since the 
transplant.  

In that regard, at the time of the May 1993 rating decision, 
medical records received from the University of Michigan 
hospital, reflecting treatment from August 1992 to January 
1993, revealed that the veteran had long-standing, chronic, 
renal insufficiency and poorly controlled hypertension.  The 
veteran was reportedly approaching end-stage renal disease, 
which would require dialysis, and he was referred for 
evaluation for future transplantation.  He complained of 
hesitancy, straining to start stream, discontinuous stream, 
and frequency of urination.  His creatinine was 7.1 mg/dl, 
and blood urea nitrogen (BUN) was 74 mg/dl.

The medical evidence at the time of the August 1994 VA 
examination, which was the basis of the March 1995 rating 
decision, which implemented the proposed reduction from 80 
percent to 30 percent disabling, contrasted sharply with the 
evidence of renal function prior to renal transplant.  The 
veteran reported that he felt considerably better than he had 
during the past two years.  His highest diastolic blood 
pressure was 88.  Private medical records dated in December 
1993 disclosed creatinine levels from 2.5 to 2.8 mg/dl and 
BUN varying from 26 to 34 mg/dl.

As discussed earlier, the regulations pertaining to disorders 
affecting the genitourinary system were amended, effective 
January 18, 1994.  The Board notes that the veteran's 
evaluation for renal disability may be reduced under the new 
criteria only if a reduction would also be proper under the 
criteria prior to revision of the regulations, at the time 
the veteran's renal disability was assigned an 80 percent 
evaluation in 1993.  

As set out above, the pre-1994 criteria under Diagnostic Code 
7502 provided an 80 percent evaluation where evidence 
established severe renal disability, manifested by persistent 
edema and albinuria, or moderate retention of blood urea 
nitrogen, or moderately decreased kidney function or moderate 
cardiac complications.  The Board also notes that the pre-
1994 criteria provided a 60 percent evaluation with 
moderately severe renal disability manifested by moderate 
hypertension, moderately decreased kidney function, or 
constant albuminuria.  A 30 percent evaluation was warranted 
with hypertension manifested by a diastolic blood pressure at 
100 or above, or recurring albumin with hyaline and granular 
casts or red blood cells, or transient or slight edema.  

The medical evidence establishes that, after renal 
transplant, the veteran's diastolic blood pressure remained 
below 100, there was no evidence of constant or recurring 
albuminuria, and renal function was stable, with creatinine 
and BUN level generally less than half the levels prior to 
renal transplant.  Thus, the veteran renal disability had 
improved from severe disability (80 percent) to moderate 
disability (30 percent) as contemplated under the old 
criteria in Diagnostic Code 7502.  The Board also notes that 
the pre-1994 criteria under 38 C.F.R. § 4.115a, Diagnostic 
Code 7500 provided a 30 percent evaluation where there was 
absence of one kidney kidney, with the other functioning 
normally, and provided a 60 percent evaluation for mild to 
moderate nephritis, infection, or pathology of the other.  In 
this case, the post-transplant evidence reflected that, 
although the veteran had occasional episodes of 
pyelonephritis or septicemia, these were acute and brief, and 
the transplanted kidney was functioning "normally" as 
contemplated under Diagnostic Code 7500.  In particular, the 
Board notes that the veteran's weight was stable and there is 
no evidence that he required unusual dietary restrictions or 
other efforts outside medications to maintain stability of 
the creatinine and BUN.  

Considering both the pre-1994 and the current versions of the 
rating criteria for evaluating kidney disorders, it is clear 
that the medical evidence at the time of the March 1995 
rating decision reflected significant improvement in the 
veteran's health, as compared to the evidence present at the 
time of the May 1993 rating decision.  As such, the Board 
finds that the rating reduction from 80 percent for chronic 
bilateral pyelonephritis with end-stage renal failure, to 30 
percent for renal disability status post renal 
transplantation, was proper.  See 38 C.F.R. §§ 4.1, 4.115b, 
Diagnostic Code 7531 (1998); 38 C.F.R. § 4.115a, Diagnostic 
7531 (1993).  

II.  Increased Rating

In regard to the veteran's claim for an increased rating for 
chronic bilateral pyelonephritis with end-stage renal 
failure, status post renal transplantation with hypertension, 
currently evaluated as 30 percent disabling, the Board finds 
the claim well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), as a claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is satisfied that all relevant facts have 
been properly and sufficiently developed.  Accordingly, no 
further development is required to comply with the duty to 
assist the veteran in establishing his claim.  See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1; see Fenderson v. West, 12 Vet. App. 119 
(1999).

As the veteran's claim for an increased rating was initiated 
after the January 1994 amendments to the rating criteria for 
genitourinary disorders, the Board need only consider the 
current version of those regulations in adjudicating that 
claim.

The veteran's chronic bilateral pyelonephritis with end-stage 
renal failure, status post renal transplantation with 
hypertension, is currently evaluated as 30 percent disabling 
under 38 C.F.R. § 4.115b, Diagnostic Code 7531 (1999), which 
sets forth the rating criteria for evaluating kidney 
transplants.  According to those rating criteria, a 100 
percent evaluation is assigned following transplant surgery, 
and thereafter, the disability is rated on residuals as renal 
dysfunction, with a minimum rating of 30 percent assigned.  
38 C.F.R. § 4.115b, Diagnostic Code 7531 (1999).  Renal 
dysfunction is rated at 30 percent when there is medical 
evidence of albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema, or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  A 60 percent evaluation requires 
constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  An 80 percent 
evaluation requires persistent edema and albuminuria with BUN 
40 to 80 mg, creatinine 4 to 8 mg, or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  38 C.F.R. § 4.115b (1999).

Diagnostic Code 7101, referenced above in the foregoing 
criteria for evaluating renal dysfunction, sets forth the 
rating criteria for hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  A 10 
percent evaluation is assigned if the diastolic pressure is 
predominantly 100 or more, or systolic pressure predominantly 
160 or more; or, minimum evaluation by an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control; a 20 percent 
evaluation requires diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more; a 40 
percent evaluation requires diastolic pressure predominantly 
120 or more; and a 60 percent evaluation requires evidence of 
diastolic pressure predominantly 130 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1999).

Recent medical evidence of record, private medical records 
from the University of Michigan, dated in June 1998, reveals 
that the veteran's blood pressure was 139/88 sitting, 131/80 
and 150/88 standing.  Laboratory examination results revealed 
normal albumin, and there was no evidence of edema.  It was 
noted that the veteran's blood pressure had been better 
controlled in the past.  The veteran was on hypertension 
medication.

The more recent medical evidence of record is negative for 
any evidence of constant albuminuria.  The report of private 
outpatient treatment in June 1998 reflects that the albumin 
was normal on laboratory examination of the blood, and 
urinalysis was negative for protein and blood.  That report 
described the veteran's baseline creatinine as in the range 
of 2.1 to 2.4 mg/dl, with a result of 2.3 mg on laboratory 
evaluation in June 1998, and a BUN of 37.  The physician 
specifically stated that the veteran's renal function was 
stable.  The June 1998 treatment note reflected that the 
veteran had recently required hospitalization briefly (three 
days) for pyelonephritis, which resolved with no current 
symptoms or findings.  The evidence establishes that the 
veteran manifests continued renal disability, particularly in 
that laboratory examinations reflect that his creatinine and 
BUN levels are above normal reference ranges, and he reports 
edema of the lower extremities with prolonged standing, 
although that edema is transient, in that it does resolve if 
he rests.  While the veteran's renal function remains 
impaired, as compared to normal, the Board does not find that 
the renal function is so impaired as to meet the criteria for 
"definite decrease in kidney function" as contemplated in 
the criteria for a 60 percent evaluation under 38 C.F.R. 
§ 4.115a.  In particular, the Board is persuaded by the 
private medical records of the physician following him in a 
renal transplant outpatient clinic, who noted that the 
veteran's renal function was stable and required return for 
monitoring in four months, a period of time which is not 
consistent with more than moderate (30 percent) disability 
under applicable criteria.

There is also no evidence of record that the veteran's 
diastolic blood pressure reading is predominantly 120 or 
more.  Recent private medical evidence, dated in June 1998, 
reflects that the veteran's diastolic blood pressure ranged 
from 80 to 88, evaluated both sitting and standing, by two 
different providers.  

In short, the Board finds that the veteran's chronic 
bilateral pyelonephritis with end-stage renal failure, status 
post renal transplantation, with hypertension, most closely 
approximates the rating criteria for the currently assigned 
30 percent evaluation, and does not meet or approximate any 
criteria for a higher disability rating at this time.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7531 (1999).  

In reaching the foregoing determination the Board has 
considered the clinical manifestations of the veteran's 
disability and its effects on the veteran's earning capacity 
and his ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  All pertinent aspects of 38 C.F.R. Part 4 have also 
been considered.  However, there are no applicable diagnostic 
codes that would provide for a higher rating.  In reaching 
this decision, the Board has been cognizant of the provisions 
of 38 U.S.C.A. § 5107(b).  However, there is not such a state 
of balance of the positive evidence with the negative 
evidence as to allow for a favorable determination. 

As discussed above, the current medical evidence is 
consistent with no more than a 30 percent evaluation for 
chronic bilateral pyelonephritis with end-stage renal 
failure, status post renal transplantation.  Should the 
veteran's disability picture change, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  At present, however, 
the evidence does not warrant an evaluation in excess of 30 
percent.

Finally, the record contains no medical evidence or opinion 
to show that the veteran's chronic bilateral pyelonephritis 
with end-stage renal failure, status post renal 
transplantation with hypertension has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated 
frequent or lengthy periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  

The Board notes the representative's contention, in an April 
1999 statement, that the rating criteria for a 30 percent 
evaluation are too narrow and exclude aspects of the 
veteran's disability.  However, the Board notes that the 
rating criteria are intended to evaluate current impairment 
of industrial capability.  The possibility that the veteran's 
medications may cease to control his hypertension or that the 
veteran's renal function may again become severely limited 
cannot support an increased evaluation in excess of 30 
percent at this time.  The Board agrees with the RO 
determination that referral for assignment of an 
extraschedular evaluation, as outlined in 38 C.F.R. 
§ 3.321(b)(1), is not warranted at this time.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  


ORDER

As reduction from an 80 percent evaluation for chronic 
bilateral pyelonephritis with end-stage renal failure, with 
hypertension, to a 30 percent evaluation for that disability 
status post renal transplantation, was proper, the appeal is 
denied.  

An evaluation in excess of 30 percent for chronic bilateral 
pyelonephritis with end-stage renal failure with 
hypertension, status post renal transplantation, is denied.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

